Citation Nr: 1032914	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cerebellar ataxia with 
left extremity tremor due to ionizing radiation exposure.  

2.  Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for bilateral hip disorder. 

5.  Entitlement to service connection for femur disorder. 

6.  Entitlement to service connection for monoclonal gammapathy. 

7.  Entitlement to service connection for balance disorder. 

8.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from May 1959 to October 1959 and from October 1961 to August 
1962, with additional period of service with the New Jersey Air 
National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a an April 2007 and December 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In the April 2007 rating 
decision, the RO denied the Veteran's claim for service 
connection for cerebellar ataxia with left extremity tremor.  The 
Veteran has appealed.  

By the way of the December 2009 rating decision, the RO denied 
the Veteran's claims for service connection for tinnitus, 
bilateral hearing loss, bilateral hip disorder, femur disorder, 
monoclonal gammapathy, balance disorder and diabetes mellitus.  
The Veteran appealed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

The Veteran seeks entitlement to service connection for 
cerebellar ataxia with left extremity tremor, tinnitus, bilateral 
hearing loss, bilateral hip disorder, femur disorder, monoclonal 
gammapathy, balance disorder and diabetes mellitus.  Based on a 
review of the evidence, the Board finds that a remand is 
warranted. 

Initially, the Board notes that the Veteran has not yet received 
a statement of the case after his submission of a timely notice 
of disagreement from the December 2009 decision denying his 
claims for service connection for tinnitus, bilateral hearing 
loss, bilateral hip disorder, femur disorder, monoclonal 
gammapathy, balance disorder and diabetes mellitus.   Thus, 
because the Veteran has filed a notice of disagreement, a remand 
to the RO is necessary in order for the RO to issue a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Turning next to the cerebellar ataxia disorder, a remand is 
necessary for additional development prior to adjudication of the 
claim.  The Veteran asserts that his cerebellar ataxia disorder 
is related to exposure to ionizing radiation while he was 
stationed at National Aviation Facilities Experimental Center 
(NAFEC) in Atlantic City, New Jersey.  

The Veteran does not allege, nor does the record show, that he 
has a "radiogenic disease" as identified under 38 C.F.R. 
§§3.309(d)(2) or  3.311(b)(2).   Service connection may, however, 
still be awarded on a direct basis without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-
44 (Fed. Cir. 1994).

A February 2007 memorandum to the claims folder shows that United 
States Air Force Master Radiation Exposure Registry (MRER) had no 
external or internal exposure data on the Veteran.  However, the 
record does not however show that an inquiry was made to 
determine if there were incidents of radiation exposure at NAFEC 
while the Veteran was stationed there.  The Veteran's service 
personnel records (SRPs) show that he was stationed there in May 
1959, August 1959 and from October 1961 to August 1962.  The 
Veteran credibly testified that while he was stationed at NAFEC 
he was required to wear a badge that would turn from pink to red 
if he was being exposed to radiation.  He further testified that 
he observed his badge turn red on many occasions. 

The RO/AMC should contact the U.S. Army & Joint Services Records 
Research Center (JSSRC), Department of Defense (DOD), Defense 
Threat Reduction Agency (DTRA), and any other appropriate 
facility, to determine whether there were incidents of ionizing 
radiation exposure at NAFEC while the Veteran was stationed there 
in May 1959, August 1959 and from October 1961 to August 1962. 

Second, after all appropriate responses have been received, if 
the RO/AMC determines that the Veteran was likely exposure to 
radiation during his service, the RO/AMC should provide the 
Veteran with a VA examination to determine the nature of the 
Veteran's disorder and whether it is etiologically related to any 
inservice radiation exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a 
Statement of the Case as to the issues of 
entitlement to service connection for 
tinnitus, bilateral hearing loss, bilateral 
hip disorder, femur disorder, monoclonal 
gammapathy, balance disorder and diabetes 
mellitus.  The Statement of the Case should 
be sent to the latest address of record for 
the Veteran.  The RO should inform the 
Veteran that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2009).  

2.  The RO/AMC should contact the U.S. Army & 
Joint Services Records Research Center 
(JSSRC), Department of Defense (DOD), Defense 
Threat Reduction Agency (DTRA), and any other 
appropriate facility, to determine whether 
there were incidents of ionizing radiation 
exposure at NAFEC while the Veteran was 
stationed there in May 1959, August 1959 and 
from October 1961 to August 1962.

All responses should be associated with 
claims folder.  If such reports are not 
available, or contradict the Veteran's 
report, this should be noted by the RO/AMC.

3.  The RO/AMC will then determine whether 
the records show that the Veteran was likely 
exposed to ionizing radiation during his 
service. 

4.  If the RO/AMC determines that the Veteran 
was likely exposed to radiation during his 
service, then he should be scheduled for a VA 
examination, with the appropriate specialist, 
to determine (a) the nature of his disorder, 
and (b) whether it is at least as likely as 
not that any diagnosed disorder is 
etiologically related to any inservice 
ionizing radiation exposure.  The examiner 
should be asked to comment on the medical 
findings contained in the claims folder that 
related to etiology of the Veteran's claimed 
disorder.  

The examiner should provide a comprehensive 
opinion which fully states both the diagnosis 
and the medical basis underlying the opinion.  
All studies deemed appropriate in the medical 
opinion of the examiner must be performed, 
and all the findings must be set forth in 
detail.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.

If the examiner is unable to provide a 
requested opinion, he or she should explain 
why.

5.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then readjudicate the claims that are 
on appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SOC and SSOC, and provide the Veteran and his 
representative the requisite time period to 
respond.  The claims should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West  2002).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


